DETAILED ACTION
This office action is responsive to the response to restriction requirement of February 1, 2021. By that response, claims 1-21 stand pending, though claims 12-17 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, figs. 5, 5A, and 19-28B in the reply filed on February 1, 2021, is acknowledged. This species correlates to claims 1-11. 
Claims 18-21 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 should end with the word “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walch (US 2016/0256222 A1) in view of Hananouchi et al. (US 2013/0018378 A1).
Regarding claims 1, Walch teaches a patient specific shoulder guide as at fig. 8A and 8B. The guide includes 
a central hub 304 having a channel 306 therethough, the channel being positioned and oriented to define an axis along which a central guide pin can be placed in a glenoid of a patient; 
a plurality of peripheral locating members 302a, b, c, d, each peripheral locating member being elongate with an inner end 308a, b, c, d, coupled with the central hub 304 and an outer end disposed away from the central hub 304 and a patient specific contact member 310a, b, c, d, coupled with the outer end of the peripheral locating member.
Walch fails to teach a peripheral member having a peripheral channel therethrough configured to direct a peripheral guide pin into a scapula adjacent to a rim of the glenoid outside a central region of the glenoid.
	Hananouchi teaches a guide at fig. 3 including a central hub 12; a plurality of locating members 2 with inner ends coupled to hub 12 and outer ends including patient specific contact members 4; and a peripheral member 9 having a peripheral channel 5 therethrough capable of directing a peripheral guide pin into a scapula adjacent to a rim of the glenoid outside a central region of the glenoid. 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to add a peripheral member 9 of Hananouchi to the Walch device by attaching 
Regarding claim 2, the patient specific contact members 310a-d are substantial negative of corresponding portions of the glenoid of the patient [0082].
Regarding claim 3, there is no reason that the peripheral member cannot be disposed at a portion of the shoulder guide capable of being disposed over a superior portion of the glenoid. This appears to be the arrangement demonstrated in Hananouchi fig. 4B.
Regarding claim 4, the peripheral member is configured to be spaced away from the scapula (by some amount) based on the negative matching surface 4 on the bottom, thereof. 
Regarding claim 5, the peripheral member (and peripheral channel therein) is considered to be at a patient specific trajectory based on its relative position relative to the patient specific surfaces 310a-d.
Regarding claims 6, 7 and 11, one of the apertures 6 is positioned outside the glenoid rim, and the other is located inside the rim. 
Regarding claim 8, the combination suggests the limitations of claim 1. Further, Hananouchi teaches peripheral locating members 2 that are low profile in that they are 
Regarding claims 9 and 10, at least two adjacent peripheral locating members of those members 302a-d of Walch are separated by an unobstructed region of at least 45 degrees or 90 degrees. The teaching of Hananouchi states that the members should be less than 180 degrees from one another, and is therefore not contrary to this configuration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799